                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 WILLIAM PAUL BURCH,                         §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §   Civil Action No. 4:19-cv-00523-P-BP
                                             §
 CHASE BANK OF TEXAS, N.A.,                  §
                                             §
                                             §
      Defendant.                             §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge (ECF No. 19), filed August 19, 2019, Plaintiff’s 28

U.S.C. § 636(b)(1) Objections thereto (ECF No. 21), filed August 27, 2019, Defendant’s

Response (ECF No. 22), filed September 10, 2019, and Plaintiff’s Reply (ECF No. 23),

filed September 24, 2019.

        Plaintiff has filed objections to the Magistrate Judge’s Findings, Conclusions, and

Recommendation, which the Court has liberally construed in light of Plaintiff’s pro se

status. Following a de novo review, the Court OVERRULES the Objections, as none of

the Objections alters the Magistrate Judge’s finding and conclusion that this case is a core

proceeding arising under Title 11 or arising in a case under Title 11, or, alternatively,

“relates to” a bankruptcy proceeding, and, therefore, should be referred to United States

Bankruptcy Judge Mark X. Mullin pursuant to the Court’s Miscellaneous Order No. 33.

See 28 U.S.C. § 157(a),(c).
      After conducting a de novo review of all relevant matters of record in this case and

the applicable law, the Court determines that the Findings and Conclusions of the

Magistrate Judge are correct, and they are ACCEPTED as the Findings and Conclusions

of the Court. Accordingly, this matter is WITHDRAWN from United States Magistrate

Judge Hal R. Ray, Jr. and REFERRED to United States Bankruptcy Judge Mark X. Mullin

pursuant to this Court’s Miscellaneous Order No. 33.

      SO ORDERED on this 30th day of September, 2019.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE




                                           2
